Title: Report on the Memorial of John Cochran, 16 March 1790
From: Hamilton, Alexander
To: 


Treasury Department, March 16th. 1790[Communicated on March 17, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, to whom it was referred to report on the Memorial of John Cochran, late Commissioner of the Loan-Office for the State of New York,
Begs leave to report;
That the Salaries of the several Commissioners of the Loan Office were, in pursuance of the Act of Congress of the 3d. of November 1785, established by the late Board of Treasury, at the following rates, Viz:







Dollars per annum


In New Hampshire
at
650.


In Massachusetts
“
1500.


In Rhode Island
“
600.


In Connecticut
“
1000.


In New-York
“
1000.


In New-Jersey
“
700.


In Pennsylvania
“
1500.


In Delaware
“
600.


In Maryland
“
1000.


In Virginia
“
1500.


In North Carolina
“
1000.


In South Carolina
“
800.


In Georgia
“
600.


exclusive of Office-rent, Stationary and other necessary charges and the wages of such Clerks as were previously authorized by the said Board.
That on the 23rd. of March 1787, a general reduction was made by Congress of the Salaries of the Officers of the Civil Department, in consequence of which the late Commissioners of the Loan Office were restricted to the Salaries above stated, without any allowance for Office-rent, Clerkship or any Contingent Expenses (except Stationary) after the 30th. of June following.
That it appears from the records of the late Board of Treasury, that many of the Commissioners remonstrated against the above reduction, as rendering the compensation inadequate to their several services; and that applications were made to Congress by the Commissioners of the Loan Office for the State of New York and Connecticut for relief.
That in the case of the former, (which was submitted to the late Board of Treasury) it was proposed by the said Board “That in such States when the transactions of the Commissioners of the Loan Office should, in the judgment of the Board, render it necessary, there should be allowed one Clerk at a Salary not exceeding four hundred dollars per annum, and one hundred dollars annually, in full for all charges for Office-rent, candles, firewood &c.”
That this report was, on the 2nd. of October 1787, considered by Congress and negatived; but that no determination appears to have been made on the application of the Loan Officer for the State of Connecticut.
The Secretary further states, that the official business, done by the Commissioner for the State of New York, appears to have been as extensive as suggested by the Memorialist, and that he is of opinion, that the compensation for it was not only inadequate, but, compared with that of others, in respect to service, disproportionate.
Nevertheless it does not appear to the Secretary to revise a stated or determinate allowance under the former Government, on the mere ground of inadequateness or disproportion; a precedent of which would be likely to lead to numerous applications and much embarrassment.
All which is humbly submitted,
Alexander Hamilton.Secretary of the Treasury.
